DETAILED ACTION
This office action is a response to the amendment and arguments filed on January 19, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-9, filed January 19, 2022, with respect to the rejection of Claims 1, 3-4, 7, 9-10, 18 and 23-33 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 3-4, 7, 9-10, 18 and 23-33 under 35 U.S.C. §103has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 7, 9-10, 18 and 23-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on January 19, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 


Prior art reference Ou is directed to UMTS-AKA protocols for Intelligent Transportation Systems. Many advanced techniques have been garnered to improve online communication and to promote the security, comfort, and efficiency of ITS. Of primary importance to the effective application of ITS is the communication protocol used. A fascinating development is that the yesterday's Global System for Mobile Communication protocol is being replaced by the Universal Mobile Telecommunication System protocol, which is the third-generation mobile technology. This article attempts to identify a suitable communication system for ITS applications. It is impracticable to substantially modify the original UMTS-IMS-AKA protocol which is in practice because it can disturb the operation of the current system, and thus we explore other possibilities through this research (Ou Abstract; Introduction, Figure 1, 3 and 5; Section 1, 3 and 5).
Prior art reference Le is directed to infrastructure-assisted communication for car-to-x communication.  Vehicular communication is considered an important technology in Intelligent Transport Systems because it allows vehicles to exchange information with each other to improve road safety, traffic efficiency, and travel comfort. Several research projects have investigated the feasibility of vehicular communication using a centralized or distributed Le Abstract; Introduction; Page 1-5).
Prior art reference ETSI specifies the network architecture for communication-based Intelligent Transport Systems (ITS) using different ITS access technologies, such as ITS-G5. The network architecture provides - in combination with the description of scenarios - a basis for the technical specification of the network and transport protocols, in particular for GeoNetworking and its related protocols. The present document first introduces a generic, high-level system view of the network architecture and defines four basic deployment scenarios. Based on the system view, it identifies and describes the main network components and specifies network reference points among them. Central component of the architecture is the ITS station. For this component, an overview of its protocol architecture is given and different options of using the GeoNetworking protocol in combination with transport protocols and protocols of the IP suite are described. Finally, the present document defines frameworks for different aspects of networking and data transport, such as ad hoc communication, addressing, resource management and data congestion control, integration with protocols of the IP suite and others (ETSI Introduction; Section 7.3.2, 7.3.4 and 9.1).
Prior art reference Li is directed to a method for transmitting a message a UE and a network device. The method includes: receiving, by a network side device, a message reported by a first user equipment UE, where the first UE is a UE in a preset UE group; identifying the message, reported by the first UE, as an emergency message when the message carries a message identifier of the emergency message; and delivering the emergency message to another UE except the first UE in the preset UE group. After identifying a reported emergency message, a network side may immediately deliver the emergency message to each UE. Because the Li Abstract; Figure 3 and 5; Paragraph [0002-0005, 0064-0066 and 0087-0095]).
Prior art reference Aoyama is directed to a communication system where foreign kinds of networks are mixed such as a wireless LAN and a mobile phone system, wherein the hand-over of a communication terminal apparatus between the networks is performed smoothly, and the communication terminal apparatus, and a hand-over method. A relaying section provided for the communication terminal apparatus notifies information about the communication terminal apparatus used in a network to another network (Aoyama Abstract; Figure 1, 4, 5 and 6; Paragraph [0003, 0007, 0023, 0080-0093]).
Prior art reference Uemura is directed to a techniques related to a terminal apparatus, base station apparatus and communication system which perform cell measurements efficiently. In a case where a measurement event which sets frequencies of a plurality of serving cells as a measurement object is configured by measurement configuration, the terminal apparatus determines each of an evaluation object cell and a neighbor cell from the plurality of serving cells at a frequency of the measurement object based on the measurement configuration configured by the base station apparatus, and evaluates the measurement event by using a measurement result of the evaluation object cell (Uemura Abstract; Figure 3-6; Paragraph [0202-0203]).
Prior art reference Brahmi is directed to cellular network control of channel allocation for vehicle-to-vehicle communication. A node of a cellular network detects entry of a vehicle-to-vehicle communication device into a cell of the cellular network. The node allocates resources to Brahmi Abstract; Figure 1-4; Paragraph [0001-010 and 0030-0049]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...inserting by the ITS station into the header at least one identifier comprising a cellular identifier identifying a specific cell or area, or a subscription identifier identifying a specific subscription or a device identifier identifying a specific device; inserting into the header by the ITS station at least an identifier corresponding to a serving cell and an identifier corresponding to a neighbor cell based at least on one or more reports of received power for the serving cell and the neighbor cell, wherein the serving cell is formed by an access point; and distributing by the ITS station the message within the intelligent transport system comprising sending the message to the access point for the cellular network, so that the access point can use the cellular identifier for a message forwarding decision.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414